Citation Nr: 0734305	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
spine.

2.  Entitlement to service connection for a left kidney 
disorder.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to December 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2002 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claims on appeal.  

The Board construes the veteran's contentions raised in the 
July 2003 notice of disagreement regarding his back 
condition, described as "muscle spasms" to be a separate 
claim for service connection for a back disorder other than 
scoliosis, particularly when considered in light of the 
evidence of record showing a current diagnosis of episodic 
lumbar strain that is separate from the scoliosis.  This 
matter is referred to the RO for further consideration.


FINDINGS OF FACT

1.  The clear and unmistakable evidence reflects that 
scoliosis of the spine from C2 to T8-9 preexisted service.  

2.  The clear and unmistakable evidence reflects that the 
veteran's scoliosis of the spine from C2 to T8-9 was not 
aggravated in service by any superimposed disability during 
service.  

3.  The clear and unmistakable evidence reflects that a 
kidney disorder, diagnosed as left hydronephrosis secondary 
to ureteropelvic junction obstruction, preexisted service.  

4.  The clear and unmistakable evidence reflects that the 
veteran's kidney disorder, diagnosed as left hydronephrosis 
secondary to ureteropelvic junction obstruction was not 
aggravated in service by any superimposed disability during 
service.  

5.  The record contains evidence establishing that the 
veteran had a bilateral pes planus, that preexisted his 
entrance into active service.

6.  The veteran did not sustain a permanent increase in 
severity of his preexisting bilateral pes planus during 
active service.


CONCLUSIONS OF LAW

1.  The veteran's scoliosis of the spine from C2 to T8-9 did 
clearly and unmistakably exist prior to his entry into 
military service, and the presumption of soundness at 
induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.306(b), 3.303(c), 4.9 (2007).

2.  The veteran's preexisting scoliosis was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306(b), 4.9 (2007).

3.  The veteran's kidney disorder, diagnosed as left 
hydronephrosis secondary to ureteropelvic junction 
obstruction did clearly and unmistakably exist prior to his 
entry into military service, and the presumption of soundness 
at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.306(b), 3.303(c), 4.9 (2007).

4.  The veteran's preexisting kidney disorder, diagnosed as 
left hydronephrosis secondary to ureteropelvic junction 
obstruction was not aggravated by service, nor may a kidney 
disorder be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306(b), 3.307, 3.309 (2007). 

5.  The veteran's bilateral pes planus did clearly and 
unmistakably exist prior to his entry into military service, 
and the presumption of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.306(b), 
3.303(c) (2007).

6.  The veteran's preexisting bilateral pes planus was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.306(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in July 2002.  A duty to assist letter addressing 
this claim was sent in August 2002.  The letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  Additional letters were sent in August 2003 and 
July 2005.  The duty to assist letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  The veteran is noted to have withdrawn his 
request for a hearing in April 2006. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
reports of May 2006 and February 2007 provides a current 
assessment of the veteran's condition based on review of the 
records and examination of the veteran.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran is not prejudiced by failure 
to provide this notice as his claims are being denied.  



II.  Service Connection

The veteran contends that he has scoliosis, a left kidney 
disorder and pes planus disorder that he incurred in service, 
or, alternatively, if found to have preexisted service, were 
aggravated in service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(k), 
3.303(a) (2007).  Where a veteran who served for ninety days 
or more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases 
such as arthritis or kidney disease to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 
38 C.F.R. § 3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but service 
connection could be granted if there is superimposed injury 
or disease in service and the preexisting disorder is 
aggravated (permanently increased in severity) during 
service. VAOPGCPREC 82-90.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007). See also 
VAOPGCPREC 3-2003.

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Service medical records included the June 1989 enlistment 
examination with the back and genitourinary system normal and 
the only pertinent defect noted to be asymptomatic pes 
planus.  An August 1989 report of medical history revealed 
the veteran to deny recurrent back pain, foot trouble, 
arthritis, lameness, painful or frequent urination or kidney 
stone/blood in urine.  In January 1992 the veteran was seen 
for complaints of back pain, saying that the back has been 
bothering him on and off for about a year.  He gave a history 
of hurting his back on his last ship assignment, lifting a 
Morgan valve.  The pain would come and go.  The pain started 
the day before this visit without a cause while he was just 
walking.  There were no neurological symptoms such as 
numbness or tingling or weakness in the legs.  The veteran 
did give a history of doing some lifting and carrying of a 
C02 bottle up and down a ladder the previous day.  Physical 
examination revealed his posture to be slightly stooped, but 
his gait was normal, deep tendon reflexes were +2 
bilaterally.  His strength was good and equal bilaterally, 
with no obvious muscle spasms.  He was tender to palpation 
over the left paraspinal muscle.  He was assessed with 
musculoskeletal pain, strain left paraspinal muscle.  
Treatment included hot soaks, paraffin forte and 
Acetaminophen.  

He was seen again in February 1992 for persistent low back 
pain and again gave the history of injuring his back the 
previous year lifting a valve.  He denied recent trauma.  The 
pain was located in the left lower back below the beltline 
but without radiation.  Physical examination revealed a full 
range of motion with minimal pain, again with no spasm and a 
normal spine curvature without deviation.  Again he had 
minimal tenderness to palpation at L4-5.  Neurologically he 
was normal.  The assessment was low back pain, possible 
muscle strain.  The veteran continued to be seen for 
complaints of low back pain again in April 1992, with 
objective findings similar to the previous findings in 
February and the assessment was again probable muscle strain.  
He was counseled on proper body mechanics and was to be 
referred to back school if the problems continued.  In July 
1992 he was seen for complaints of midback pain and was noted 
to be slightly bent over and holding his back in T-12 while 
ambulating.  There was pain noted in the T-12 and L-3 
musculature areas upon palpation.  The assessment was low 
back pain with muscle spasm.  In August 1992 the veteran was 
again seen for low back pain, with a 2 year history of the 
pain since lifting a valve.  He described feeling a swelling 
sensation when it occurs and it was relieved by rest and 
sleep.  He gave a history of playing basketball with 
difficulty.  Physical examination was within normal limits 
without spasm and no scoliosis or kyphosis was noted.  The 
assessment was questionable low back pain, normal 
examination.  X-rays from August 1992 of the lumbar spine 
showed 5 lumbar type vertebral bodies, with vertebral body 
heights and disc spaces well maintained and pedicles appeared 
intact.  There was a lumbar lordosis and SI joints were 
normal.  In November 1992 he was seen for left sided mid-back 
pain which occurred 5 minutes earlier.  There was no trauma, 
bruising or swelling.  He was noted to have a history of low 
back pain in the lumbosacral region.  Upon review of the left 
lateral thoracic area there was no sign of ecchycmosis, edema 
or deformity.  There was no crepitus noted and his range of 
motion was good.  He had a slight dull ache.  The assessment 
was questionable muscle strain.  

In November 1994 scoliosis was first noted when the veteran 
was seen for complaints of back pain for 2 days with a 5 year 
history of low back pain.  Examination revealed a slight 
scoliosis of the spine from C-2 to T-8/9.  There also 
muscular atrophy left of the spine at T2-T7.  There was 
slight muscular atrophy on the left of the spine from T4 to 
T10.  There was no pain on palpation of the spinous 
processes, complete range of motion with slight pain noted on 
lateral movement.  Deep tendon reflexes were intact.  The 
assessment was scoliosis.  Other records from November 1994 
continued to diagnosis scoliosis.  He also underwent 
urinalysis the same month, after being referred for back 
pain, with no significant abnormalities noted.  

The service medical records are silent for any treatment of 
foot problems or for kidney complaints or problems other than 
the documented back pain.  Dental health questionnaires from 
June 1989, April 1990, April 1991, December 1992 and 
September 1994 revealed him to deny kidney problems or 
painful joints.  

An April 1998 commission evaluation revealed abnormal 
findings of the back with mild curvature of the thoracic 
spine to the right.  Genitourinary examination was abnormal 
with a circumcised penis, well healed, no sequela (WHNS).  No 
specific findings regarding the kidney were reported.  
Regarding the feet they were abnormal with moderate pronation 
bilaterally.  The summary of defects was as follows: pes 
planus, mild, without decided eversion of the foot and marked 
bulging of the inner border; scoliosis, mild with 8 degrees 
apex to the right T-12 and 3 degrees apex to the left at T-8.  
An April 1998 addendum to the August 1989 report of medical 
history noted a history of low back pain on and off since 
1992, later diagnosed as scoliosis in C2 to T8-9 in November 
1994, treated with heat and physical therapy.  It was 
asymptomatic on this date.  Review of medical records failed 
to reveal any significant medical history since the last 
examination of June 1989.  

Post-service records revealed no treatment for either foot 
complaints or back complaints, other than those back 
complaints related to kidney disease.  The records do reveal 
treatment for kidney problems and genitourinary complaints.  
He was noted to be tested for Chlamydia in August 1999, 
although no specific symptoms were described.  He was treated 
in March 2002 for left flank pain with a history of having 
this pain on and off for about 8 to 10 years.  He had an 
intravenous pyelogram (IVP) that showed delayed function on 
the left and showed something compatible with ureteropelvic 
junction (UPJ) obstruction.  He had no stones on computer 
tomography (CT) scan.  A renal scan also from March 2002 
revealed findings of a high grade obstruction on the left 
with what appeared to be a normal right kidney.  

The March 2003 CT report itself noted the left kidney to be 
markedly enlarged and hydronephrotic within, densely 
enhancing rim.  The kidney also had marked dilatation of the 
renal pelvis and pyelocalceal system.  This was thought by 
the reviewer to be a congenital UPJ stenosis.  There was also 
a fair amount of echogenic fluid present, this was thought to 
be a fluid rather than a soft tumor mass obstructing the left 
renal pelvis.  The reviewer again stated the opinion that 
these findings were a longstanding congenital UPJ stenosis 
resulting in near total destruction of the left renal 
parenchyma.  The opinion was that the marked abnormality was 
due to a longstanding congenital UPJ.  X-rays from the same 
time revealed a soft tissue mass in the region of the left 
kidney.  A July 2002 VA treatment record referred to 
laparoscopic surgery status post renal surgery in Birmingham 
in June, status post pyloplasty.  

VA treatment and urology consult records from 2005 reflect 
ongoing treatment for kidney problems.  He was seen in May 
2005 after a 3 year interval with a history of surgery of 
left pyleoplasty in 2002.  He started noticing some stinging 
on the left side on and off for weeks.  He had ultrasound 
done elsewhere and was found to have some obstruction and 
came for follow-up at the VA clinic.  The assessment was 
"PIL" ureteric obstruction status post surgery, order renal 
ultrasonography (USG).  Also in June 2005 he was noted to be 
status post UPJ obstruction with pyeloplasty with his left 
renal function only 25 percent after this procedure and he 
had been found to have hydronephrosis on the left.  The 
impression was probably statisis from previous UPJ rule out 
recurrent obstruction.  A June 2005 kidney scan gave an 
impression of left sided hydronephrosis due to obstruction.  
In July 2005, following renal scan with lasix washout the 
impression was left urethral obstruction.  

In August 2005 he was seen for complaints of sharp pain in 
the left lower back, in the kidney area, and reviews of renal 
scan and ultrasound findings from May and June 2005 were made 
as well as a review of his history which included the left 
laparoscopic pyleoplasty for UPJ obstruction in 2001 with 
stent placement that was removed 6 weeks later with only 25 
percent left renal function afterwards.  In addition to left 
flank pain said to have restarted 3 months ago, he complained 
of urinary frequency, but no hematuria, dysuria, or passage 
of stones.  He had a history of Chlamydia urethritis.  After 
review of the results from the renal ultrasounds and renal 
scans done earlier in May and June, the impression was left 
hydronephrosis.  He was sent for further testing with IVP and 
"MAG" done, and in September 2005 the results from these 
tests were reviewed and the final assessment remained left 
hydronephrosis status post laparoscopic left pyeloplasty in 
2001.  Further surgical intervention was decided against.  
His file was closed in December 2005.  

A May 2006 VA examination of the genitourinary system and 
back was conducted by a nurse practitioner.  The claims file 
was reviewed and the veteran was noted to have sought medical 
advice for low back pain in 1991 while at sea.  He was 
diagnosed with lower back spasm and given Tylenol/Motrin and 
bedrest.  This continued for 2 commands about every couple of 
months.  After discharge the same problem persisted.  It was 
found that the veteran had left UBT obstruction during urgent 
care treatment for the same symptoms he experienced while 
enlisted.  He indicated he was told by a nephrologist that 
this had been going on for years for the kidney to be so 
enlarged.  He also reported that his nephrologist advised 
that his problems he had with fluid retention/edema was 
related to the kidney problems.  Additionally he reported 
erectile dysfunction 60 percent of the time.  He felt that 
the kidney problems should have been diagnosed in service 
when he had the low back pain in 1991.  However he had loss 
of kidney function and may need it removed if it continues to 
decline.  He had a stent inserted in the UPJ around 2000 to 
try to open the vessel.  Currently he had urinary frequency 
with hourly trips to the bathroom.  He stated that his 
scoliosis was discovered while enlisted prior to enrolling in 
an officer program.  He said that during drills requiring the 
wearing of heavy equipment he began to have mild back 
discomfort and pain.  He said he continues to have back pain 
at about 5/10 most of the time.  He did not have flare-ups 
that caused increased pain.  He was not on any medications 
for his back pain.  He missed work due to back problems, as 
his job entailed heavy lifting.  Presently he was unemployed 
due to back pain, kidney problems and bilateral foot pain.  
He was unable to perform his job as a deliveryman due to time 
constraints imposed by his employer and his personal need for 
toileting.  He additionally had bad foot pain with swelling 
and back pain.  

Physical examination revealed scoliosis, mild, noted in the 
thoracic spine.  X-ray revealed the intervertebral discs 
between L4-S1 to be minimally narrowed with normal lordosis.  
Surgical clips were present in the left hemiabdomen.  Mild 
spondylotic changes were present.  Thoracic X-ray revealed 
mild dextroscoliosis.  The diagnosis was spondylosis of the 
lumbar spine and scoliosis of the thoracic spine.  

Regarding the kidney disorder the veteran was noted to have a 
kidney disorder with a diagnosis of left hydronephrosis 
secondary to ureteropelvic junction (UPJ) obstruction.  
According to the current surgical diagnosis in 2003, this 
condition was commonly congenital, however this condition may 
be acquired in adulthood.  Based on the diagnosis of 
congenital UPJ in March 2002 in the claims file, the examiner 
opined that a congenital condition such as this was less 
likely as not a result of the veteran's military service.  
The veteran was noted to have scoliosis.  According to the 
Scoliosis Association, this was a genetic or hereditary 
disorder.  Other causes could be nerve or muscular conditions 
of the back.  This condition could be aggravated by the heavy 
weight such as the heavy equipment that enlistees are 
required to carry on their backs.  It was therefore this 
examiner's opinion that the veteran's scoliosis was at least 
as likely as not a result of service.  

The report of a February 2007 VA examination of the spine 
conducted by a physician included a review of the claims 
file.  An August 1992 X-ray of the lumbar spine was normal.  
In November 1994 he was examined for back pain and was told 
he had scoliosis.  Review of the VA medical records revealed 
that scoliosis is not on the problem list.  There was no VA 
treatment for scoliosis from the VA provider.  The medical 
history revealed that the veteran was in the service when he 
developed back pain in Italy.  He was told he had scoliosis.  
There was no change made in his military duties but he was no 
longer required to carry heavy backpacks.  He did not report 
childhood back problems and was not told that he had 
scoliosis as a child.  After service he worked as a Fed Ex 
driver.  He was not working at this visit due to other 
medical problems.  He had no medical restrictions on 
activities because of his back.  At this visit he complained 
of occasional left sided back pain.  Usually he changed 
positions and his back would feel better.  He took Tylenol as 
needed.  He reported no flare up and no associated symptoms 
with his back pain.  He could walk without assistive devices 
and used no brace for his back.  He could walk 3 blocks.  
There was no history of falls or of back surgeries.  He no 
longer ran because of back pain and avoided lifting over 40 
pounds.  He also did not play sports or with his children 
because of back pain.  

On physical examination his spine was not tender to 
palpation.  There was no deformity or curvature noted.  His 
shoulders were of equal height.  He had minimal asymmetry to 
the right when he bends forward.  There was no muscle spasm 
in the thoracic or lumbar spine.  He had 90 degrees flexion 
and 30 degrees flexion without pain.  Lateral flexing was 30 
degrees in both directions with pain throughout the last 15 
degrees on each side.  Lateral rotation was 30 degrees in 
both directions and he complained of pain in the lower 
thoracic spine.  There was no additional limitation of motion 
with repetitive motion.  Neurological examination was within 
normal limits and there was good strength in both lower legs.  
The diagnostic and clinical tests of the lumbar spine did not 
show scoliosis.  X-ray of the thoracic spine showed mild 
dextroscoliosis and was otherwise normal.  The diagnosis was 
episodic lumbar strain and mild congenital dextroscoliosis of 
the thoracic spine.  The examiner opined that the veteran's 
scoliosis was not caused by poor posture, exercise or use of 
backpacks.  It was more likely than not that his scoliosis 
was a congenital condition.  The scoliosis was mild and he 
reported no symptoms as a child.  It was least as likely as 
not that his episodic back pain was related to causes other 
than scoliosis.  He has required no specific treatment for 
his scoliosis over the 10 years since his diagnosis.  

Based on review of the evidence the Board finds that clear 
and unmistakable evidence exists to show that both the 
scoliosis affecting the veteran's thoracic spine and his 
kidney disorder preexisted service but were congenital 
conditions, and thus not considered diseases or injuries 
within the meaning of the applicable legislation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  

Regarding the spine, the examination report of February 2007 
conducted by a physician determined that the scoliosis 
affecting the thoracic spine was more likely than not a 
congenital condition.  The nurse practitioner who conducted 
the May 2006 examination likewise noted that this was 
probably a congenital condition based on the Scoliosis 
Association.  There is no evidence of record to contradict 
these opinions as to the spinal scoliosis being congenital in 
nature.  

Regarding the kidney disorder, the records from March 2003, 
particularly the CT report, determined that the left UPJ 
stenosis was congenital in nature.  The examiner of the May 
2006 VA examination referred to these records in determining 
that the left kidney disorder is congenital in nature.  There 
is no evidence of record to contradict these findings and 
opinions as to the left kidney condition being congenital in 
nature.  

The evidence showing that the spinal scoliosis and left 
kidney conditions are congenital in nature clearly and 
unmistakably establishes that they preexisted service.  

However there is no evidence that these congenital conditions 
were aggravated during service by superimposed injury or 
disease.  Regarding the back, although the veteran was shown 
to have been treated multiple times for back complaints and 
was repeatedly diagnosed with muscle strains of the low and 
mid back during service, although mostly low back, there is 
no evidence that these strains permanently aggravated the 
scoliosis condition affecting the thoracic spine.  The VA 
examiner in the February 2007 examination clearly gives an 
opinion that the veteran's episodic back pain shown in the 
records was related to other causes than scoliosis.  The 
examiner stated that the scoliosis was a mild congenital 
scoliosis and was not caused by poor posture, exercise or 
using backpacks.  The examiner also noted that there was no 
specific treatment for scoliosis for over 10 years.  

This examination's findings and opinions outweigh the opinion 
from the examiner in May 2006 where it was speculated that 
the scoliosis could be aggravated by heavy weight carried by 
the veteran in service and thus was as least as likely a 
result by service.  The examiner who conducted the February 
2007 examination is a physician with more medical expertise 
than the examiner who conducted the May 2006 examination who 
is a nurse practitioner.  The February 2007 examiner's 
findings, as well as the lack of medical evidence of any 
treatment for scoliosis after service thus reflects that 
there is no disabling condition of the scoliosis related in 
any way to service.   

Regarding the kidney disorder, again the evidence 
overwhelmingly reflects that this congenital condition was 
not aggravated in any way during service.  The service 
medical records in fact are silent for any history or 
complaints of any kidney disease, apart from the complaints 
of back pain which appeared to be attributed to muscle 
strain.  The evidence does not reflect any kidney problems 
until several years after service.  There is no medical 
evidence to suggest any injury to the left kidney in service 
and the opinion from the VA examiner in May 2006 was that a 
congenital condition such as this was less likely as not a 
result of the veteran's military service.  There is no 
medical evidence in the record to contradict this opinion.  

Regarding the veteran's bilateral pes planus disorder, this 
was noted on entrance examination and thus the presumption of 
soundness does not apply.  However the service medical 
records fail to show any treatment for any foot complaints, 
and while the pes planus abnormality was again noted in an 
April 1998 commission evaluation diagnosed as pes planus, 
mild, without decided eversion of the foot and marked bulging 
of the inner border, there were no specific complaints or 
symptoms reported.  There is also no postservice evidence of 
treatment for pes planus problems whatsoever.  Although the 
veteran did mention having some foot pain in the May 2006 VA 
examination, no findings were made regarding the feet.  
Overall the evidence fails to show any symptomatology from 
the pes planus during service, and thus the evidence fails to 
show that this disorder worsened during service.  

Although the veteran has asserted that his scoliosis, his 
kidney disorder and his pes planus were either caused or 
aggravated in service, in the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, his contentions regarding any 
possible link of these disorders to service are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

As the competent evidence reflects that the current spinal 
scoliosis, kidney disorder and pes planus are not related to 
service, the preponderance of the evidence is against the 
veteran's claims for service connection for these conditions, 
and the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990);.




ORDER

Service connection for a scoliosis of the spine is denied.

Service connection for a left kidney disorder is denied.

Service connection for bilateral pes planus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


